Pee Cubiam.
This case is, in its essential features, much like Bergenfield v. Peterson et al., 7 N. J. Mis. R. 1019, decided this day; and our examination of the matter leads us to the conclusion that the decision of that case is practically controlling as to this.
Like that ease, this was a conviction of the prosecutors of this writ for a violation of an ordinance forbidding peddling and offering for sale merchandise without a license for that purpose first had and obtained.
°The first, second and seventh reasons assigned for setting aside the convictions, are altogether too general and indefinite to avail the prosecutors.
The third and fourth we think are sufficiently disposed of by what was said in 7 N. J. Mis. R. 1019, where the same reasons were urged and were determined against the prosecutors, the evidence in that ease being in the essentials necessary to justify conviction, similar to the evidence in this.
The fifth reason in so far as it is specific has been dealt with to our satisfaction in 7 N. J. Mis. R. 1019.
The sixth reason has not been argued.
The judgments of conviction brought up for review will he affirmed, with costs.